Exhibit 10.2

CLASS B COMMON STOCK ISSUANCE AGREEMENT

THIS CLASS B COMMON STOCK ISSUANCE AGREEMENT (the “Agreement”) is made as of
April 22, 2014, by and among Hub Group, Inc., a Delaware corporation (the
“Company”), and the Laura C. Yeager 1994 GST Trust, the Matthew D. Yeager 1994
GST Trust, the Phillip D. Yeager 1994 GST Trust, Mark A. Yeager, the Alexander
B. Yeager 1994 GST Trust, the Samantha N. Yeager 1994 GST Trust, the DPY 2011
Exempt Children’s Trust, the Mark A. Yeager Nonexempt Trust Created Under the
Phillip C. Yeager 1994 Trust, the Alexander B. Yeager 1994 GST Trust, the Mark
A. Yeager Perpetual Trust and the David P. Yeager Nonexempt Trust Created Under
the Phillip C. Yeager 1994 Trust (each, a “Stockholder” and collectively, the
“Stockholders”).

W I T N E S S E T H:

WHEREAS, the Certificate of Incorporation of the Company authorizes the Company
to issue 662,300 shares of the Class B Common Stock, $0.01 par value per share
(the “Class B Stock”), of the Company;

WHEREAS, the Company has issued and outstanding 662,296 shares of Class B Stock
of the Company;

WHEREAS, the Stockholders constitute all of the holders of all of the issued and
outstanding Class B Stock of the Company;

WHEREAS, the Company and the Stockholders wish to record, among other matters,
their understanding regarding the issuance of the remaining shares of Class B
Stock that are neither issued nor outstanding (the “Remaining Class B Stock”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following meanings for the
purposes of this Agreement:

“Agreement” shall have the meaning ascribed thereto in the preamble.

“Class B Stock” shall have the meaning ascribed thereto in the recitals,
together with any shares of Class B Stock that subsequently may be issued or
issuable with respect to the Class B Stock as a result of a stock split or
dividend or any sale, transfer, assignment or other transaction involving the
Class B Stock by the Company.

“Company” shall have the meaning ascribed thereto in the recitals.

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, trust, association or other entity.

 

1



--------------------------------------------------------------------------------

“Remaining Class B Stock” shall have the meaning ascribed thereto in the
recitals.

“Stockholder” or “Stockholders” shall have the meanings ascribed thereto in the
preamble, together with any Person who becomes subject to the Amended and
Restated Stockholders’ Agreement, dated as of the date hereof, by and among the
Laura C. Yeager 1994 GST Trust, the Matthew D. Yeager 1994 GST Trust, the
Phillip D. Yeager 1994 GST Trust, Mark A. Yeager, the Alexander B. Yeager 1994
GST Trust, the Samantha N. Yeager 1994 GST Trust, the DPY 2011 Exempt Children’s
Trust, the Mark A. Yeager Nonexempt Trust Created Under the Phillip C. Yeager
1994 Trust, the Alexander B. Yeager 1994 GST Trust, the Mark A. Yeager Perpetual
Trust and the David P. Yeager Nonexempt Trust Created Under the Phillip C.
Yeager 1994 Trust.

ARTICLE II

RESTRICTIONS ON ISSUANCE

Section 2.1    No Issuance of Class B Stock Except in Compliance with this
Agreement. The Company shall not issue any of the Remaining Class B Stock
without the prior written consent of each of the Stockholders.

ARTICLE III

MISCELLANEOUS

Section 3.1    Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (a) when received if delivered in person or by courier or a
courier service, (b) on the date of transmission if sent by facsimile or other
wire transmission, or (c) three days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid, in each case addressed as set
forth on the signature pages hereto or to such other address as a party hereto
may designate for itself by notice given as herein provided. Whenever this
Agreement requires notice to be given, or requires an action to be taken, as of
a certain date, such notice or action shall be deemed to have been timely given
or taken if such notice is given or such action is taken prior to the date
called for by the other provisions of this Agreement.

Section 3.2    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective heirs, legal
representatives, executors, successors and permitted assigns.

Section 3.3    Captions. The captions in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof
or interpretation hereof.

Section 3.4    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 3.5    Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof.

 

2



--------------------------------------------------------------------------------

Section 3.6    Assignment. Neither this Agreement nor any right or obligation
hereunder is assignable in whole or in part, whether by operation of law or
otherwise, by any party hereto except with the prior written consent of each of
the other parties.

Section 3.7    Waivers. The failure of any party hereto at any time or times to
require performance of any provision hereof will in no way affect its right at a
later time to require the performance of that provision. No waiver by any party
of any condition or of any breach of any term or condition contained in this
Agreement will be effective unless in writing. No waiver in any one or more
instances will be deemed to be a further or continuing waiver of any condition
or breach in any other instance or waiver of any other condition or breach.

Section 3.8    Specific Performance. The parties acknowledge that monetary
damages will be insufficient for a breach of many of the provisions of this
Agreement. Therefore, each party agrees that, upon a breach of any provision of
this Agreement, the nondefaulting party(ies) may sue for and obtain an
injunction or specific performance of such provision in any appropriate court.

Section 3.9    Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto and supersedes any and all
prior agreements, arrangements and understandings among the parties regarding
the subject matter hereof.

Section 3.10    Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

Section 3.11    Amendments. This Agreement may be amended only by written
agreement signed by all of the parties hereto.

Section 3.12    Termination of Agreement. This Agreement shall terminate upon an
agreement to terminate this Agreement by the written consent of each of the
Stockholders.

[REST OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the date first above written.

 

Hub Group, Inc.

By:

 

/s/ David P. Yeager

Name:

  David P. Yeager

Title:

  Chairman and Chief Executive Officer

c/o Hub Group, Inc.

2000 Clearwater Drive

Oak Brook, Illinois 60523

DPY 2011 Exempt Children’s Trust By:  

/s/ Matthew D. Yeager

Name:   Matthew D. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

By:  

/s/ Phillip D. Yeager

Name:   Phillip D. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

By:  

/s/ Laura C. Yeager

Name:   Laura C. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

 

 

 

[Signature Page to Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

Matthew D. Yeager 1994 GST Trust

By:

 

/s/ David P. Yeager

Name:

  David P. Yeager

Title:

  Trustee

c/o Hub Group, Inc.

2000 Clearwater Drive

Oak Brook, Illinois 60523

Phillip D. Yeager 1994 GST Trust

By:

 

/s/ David P. Yeager

Name:

  David P. Yeager

Title:

  Trustee

c/o Hub Group, Inc.

2000 Clearwater Drive

Oak Brook, Illinois 60523

Laura C. Yeager 1994 GST Trust

By:

 

/s/ David P. Yeager

Name:

  David P. Yeager

Title:

  Trustee

c/o Hub Group, Inc.

2000 Clearwater Drive

Oak Brook, Illinois 60523

/s/ Mark A. Yeager

Name:

  Mark A. Yeager

c/o Hub Group, Inc.

2000 Clearwater Drive

Oak Brook, Illinois 60523

 

[Signature Page to Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

Mark A. Yeager Nonexempt Trust Created

Under the Phillip C. Yeager 1994 Trust

By:  

/s/ Mark A. Yeager

Name:   Mark A. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

Alexander B. Yeager 1994 GST Trust By:  

/s/ Mark A. Yeager

Name:   Mark A. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523 Samantha N. Yeager 1994 GST Trust

By:  

/s/ Mark A. Yeager

Name:   Mark A. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

 

[Signature Page to Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

Mark A. Yeager Perpetual Trust

By:  

/s/ Mark A. Yeager

Name:   Mark A. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

David P. Yeager Nonexempt Trust Created

Under the Phillip C. Yeager 1994 Trust

By:

 

/s/ David P. Yeager

Name:   David P. Yeager Title:   Trustee c/o Hub Group, Inc. 2000 Clearwater
Drive Oak Brook, Illinois 60523

 

 

[Signature Page to Amended and Restated Stockholders’ Agreement]